Citation Nr: 1710622	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-41 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disorder as secondary to a service-connected right knee disorder.  

2.  Entitlement to service connection for a low back disorder as secondary to a service-connected right knee disorder.  

3.  Entitlement to a rating in excess of 10 percent for a right knee disorder classified as status post right knee surgery (manifested by instability and subluxation), for the period prior to June 28, 2010.  

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.  

5.  Entitlement to a rating in excess of 30 percent for residuals of a right knee replacement for the period from August 1, 2011.  

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	John S. Dorrity, Individual Providing Representation Under 38 C.F.R. § 14.630


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  A detailed summary of the procedural history of the current claims was provided in a previous Board decision dated in March 2012 and will not be repeated here.  

In January 2012, the Veteran also testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  In a letter sent in February 2017, the RO notified the Veteran that the VLJ who presided at his January 2012 hearing was no longer employed by the Board.  The letter informed him of his options for another Board hearing.  The Veteran responded later than same month that he did not wish to appear at another Board hearing, and that the Board could consider his case on the evidence of record.  

The Veteran had previously perfected an appeal of the claim for service connection for an acquired psychiatric disorder.  During the pendency of that appeal, however, service connection for posttraumatic stress disorder (PTSD) with depression was granted by the RO.  See August 2016 rating decision.  Because the appellant was awarded service connection for this disability, that issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

When this case was before the Board in March 2012, the claims of entitlement to service connection for a left knee disorder and a low back disorder were reopened as evidence was received that related to unestablished facts necessary to substantiate the claims.  The reopened claims were then remanded primarily for a new VA examination that addressed the etiology of left knee and low back disorders.  The service-connected right knee disorder was also to be examined by VA to address current severity of that condition.  

It is noted that the RO, in a June 2012 rating action, found that evaluation of the DJD of the right knee, which was currently rated as 10 percent disabling, was proposed to be reduced and included with the residuals of service-connected right knee replacement, effective June 28, 2010.  As a result of this decision, the claims involving the service-connected right knee are now classified as on the title page of this decision.  

The issues of entitlement to a rating in excess of 30 percent for residuals of a right knee replacement for the period from August 1, 2011, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's residuals of a total left knee replacement were caused by his service-connected right knee disorder.  

2.  The evidence is at least in equipoise as to whether the Veteran's degenerative arthritis of the low back was caused by his service-connected right knee disorder.  

3.  For the period prior to June 28, 2010, the Veteran's status post right knee surgery (manifested by instability and subluxation) showed no more than slight instability or subluxation.  

4.  For the period prior to June 28, 2010, the Veteran's DJD of the right knee was manifested by subjective complaints of pain on motion; objective findings reflected pain, tenderness to palpation, and range of motion of 120 degrees of flexion and 0 degrees of extension, with pain on motion but no additional limitation on repetitive motion. Arthritis was shown on x-ray.

5.  The Veteran was properly provided with notice of the proposed reduction and inclusion of his service-connected right knee DJD within the residuals of a right knee replacement, effective June 28, 2010.  There is no pending, unadjudicated claim regarding this issue.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, diagnosed as residuals of total left knee replacement, as secondary to the service-connected residuals of a total right knee replacement, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for a lumbar spine disorder, diagnosed as degenerative arthritis, as secondary to the service-connected residuals of a total right knee replacement, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for a rating in excess of 10 percent for right knee instability and subluxation have not been met for the period prior to June 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5258, 5259 (2016).  

4.  The criteria for a rating in excess of 10 percent for DJD of the right knee have not been met for the period prior to June 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5256-5261 (2016).  

5.  The criteria for a rating in excess of 10 percent for DJD of the right knee have not been met since June 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5003 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Board grants service connection for the claimed low back disability and the left knee disorder.  As this represents a complete grant of those benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary as to those issues.  With regard to the claims for increased ratings, the Veteran received numerous VCAA letters (December 2007, August 2008, December 2011, and March 2012) which informed him of all necessary information regarding those issues.  A case-specific notice is not required, and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify is satisfied.  

As for duties to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(d) (2016).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2016).  

VA has met the duty to assist the Veteran in the development of the appeal being denied herein because his service treatment records (STRs) have been obtained and appear to be complete.  Also, all available VA and private treatment records indicated as relevant are of record.  Moreover, there are VA examinations of record, to include examination in March 2008, which address the severity of the service-connected right knee condition.  Aside from the VA and private treatment records and records provided by the Social Security Administration (SSA), the Veteran testified at a 2012 hearing in support of his claims.  Accordingly, the evidentiary record appears to be complete.  

Entitlement to Service Connection for Left Knee and Low Back Disorders as Secondary to a Service-Connected Right Knee Disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2016).  

Here, on the first element mentioned above, the medical records confirm current diagnoses of left knee and low back disorders.  Review of the record reflects that the Veteran has undergone 3 surgeries on the service-connected right knee (1973, 1986, and 1993).  When the right knee was examined by VA in June 1999, the Veteran also had left knee and lower back complaints.  The final diagnoses included right knee moderate degenerative disease with questionable loose bodies in the joint.  The spine showed prominence of the medial tibial spine, and there was mild narrowing of L3-4 of the intervertebral disc space.  

A private physician, J.D.G., M.D., reported in October 2007 that the Veteran had been his patient for the last 20 years.  It was noted that the Veteran had had 3 right knee surgeries in the past.  It was also reported that he had had 2 left surgeries "most likely as a result of favoring that knee due to his bad right knee."  He added that due to both knee disorders which caused him to walk off balance, the Veteran now had significant back arthritis and pain.  

VA records dated in 2008 show diagnoses of bilateral knee DJD and of lumbar degenerative disk disease (DDD).  The Veteran underwent bilateral total knee arthroplasties in June 2010 at a private facility.  Subsequently dated records include a January 2012 report by a private physician, S.H.F., M.D., who opined that the Veteran' right knee disorder and pain resulted in an altered gait which affected his left knee.  

A VA examiner in June 2016 opined that the Veteran's left knee and low back conditions were not related to the service-connected right knee disorder.  He was asked by the RO to specifically address the above summarized private physician's 2007 opinion which supported the Veteran's service connection claims on a secondary basis.  In an August 2016 addendum response, the examiner noted that he and the 2007 private examiner had a difference of opinion.  In support of his conclusion, he noted that he was an independent evaluator who had "nothing to gain or lose by not giving a favourable opinion," whereas "on the other hand," the private examiner had a relationship with the Veteran.  He stood by his opinion that the Veteran's current left knee and back conditions were unrelated to the right knee.  Instead, he opined that they were due to knee injuries, surgery, or age related.  

After consideration of all of the evidence, including both the October 2007 private physician's opinion and the examination report from the 2016 VA examiner, the Board finds that the evidence of record is at least in equipoise with regard to the Veteran's claims of entitlement to service connection for left knee and low back disorders as secondary to service-connected right knee disorder.  As the October 2007 private opinion that supports the Veteran's claims of secondary service connection was rendered by a trained medical professional within his area of expertise, and was clearly based on full consideration of the Veteran's medical history and assertions, the Board finds no adequate basis to reject this supportive opinion, and has accorded it significant probative weight with respect to establishing the nexus element of the claims for service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107 (West 2016); Gilbert v. Derwinski, 1 Vet. App. at 53-56.   Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for secondary service connection for a left knee disorder and for a low back disorder are met.  

Entitlement to a Rating in Excess of 10 Percent for a Right Knee Disorder Classified as Status Post Right Knee Surgery (Manifested by Instability and Subluxation), for the Period Prior to June 28, 2010.

The Board will now address whether a rating in excess of 10 percent is warranted for the service-connected right knee disorder for the period prior to his total right knee replacement.  As already noted, for the period in time prior to his total right knee replacement (prior to June 28, 2010), the Veteran received a separate rating for his knee instability and subluxation in addition to the 10 percent rating assigned for DJD of the right knee, discussed below.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible. It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability. Additionally, under VAOPGCPREC 9-2004 (Sept. 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A higher 20 percent rating is warranted for moderate subluxation or instability.  38 C.F.R. § 4.71a (2016).  The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5258 (2016).  DC 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2016).  

Review of the record does include private and VA records dated prior to June 28, 2010, to include VA examination and X-rays in March 2008.  However, none of these records show more that slight recurrent subluxation or lateral instability.  Specifically, although the Veteran complained of buckling and locking of the right knee at the March 2008 VA examination, no instability was found on testing.  Moderate subluxation or instability was not demonstrated.  There is also no evidence that the Veteran's cartilage in either knee was dislocated or removed (DCs 5258, 5259) during the period in question.  Thus, a rating in excess of 10 percent for the condition for the period prior to June 28, 2010, is not warranted.  

In assessing the claim for an increased rating, the Board has considered the Veteran's lay assertions regarding pain.  See Jandreau and Deluca, supra.  However, the Veteran is not competent to determine the extent of his disability, and whether his disorder meets criteria noted under DCs 5257, 5258, or 5259.  Specifically, for example, he does not have the training and expertise to determine whether he has right knee instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the medical questions at hand, the medical evidence clearly indicates that the Veteran does not approximate the criteria necessary for an increased rating here.  

In sum, the preponderance of the evidence of record establishes that none of the criteria for a rating in excess of 10 percent has been approximated for the period prior to June 28, 2010.  The evidence does not indicate that the Veteran's right knee showed more than slight subluxation or lateral instability prior to June 28, 2010.  As such, the claim for a higher schedular rating for status post right knee surgery (manifested by instability and subluxation) is denied.  See Gilbert, supra.  

Entitlement to a Rating in Excess of 10 Percent for DJD of the Right Knee Prior to June 28, 2010.

The relevant medical evidence consists of VA examination conducted in March 2008 as well as records of the Veteran's ongoing treatment with VA treatment providers during the period prior to June 28, 2010. The Veteran has also testified before a Veterans Law Judge and has submitted multiple statements in support of his claim. Records of the Veteran's treatment with VA treatment providers reflect that he was seen in February 2009 for right knee pain. He was noted at that time to have a limping gait and was prescribed a knee brace and cane. At his hearing before the VLJ, the Veteran claimed that his right knee gave out and was painful during the period in question.

At the March 2008 VA examination, the Veteran complained of pain in his right knee. He reported that his walking was limited due to right knee pain but denied experiencing any instability.  On physical examination, he was found to have tenderness and pain on motion in the right knee. Range-of-motion testing showed flexion to 120 degrees and extension to 0 degrees, with pain on motion but no additional pain or limitation on repetitive motion. Radiological evaluation showed DJD in the right knee. The examiner diagnosed the Veteran with status post right knee injury with right knee DJD. 

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent rating is warranted if flexion is limited to 15 degrees, a 20 percent disability rating is warranted if flexion is limited to 30 degrees, and a 30 percent disability rating is warranted if flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, as 20 percent disabling if extension is limited to 15 degrees, as 30 percent disabling if extension is limited to 20 degrees, as 40 percent disabling if extension is limited to 30 degrees, and as 50 percent disabling if extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Here, the medical evidence shows that the Veteran has complained of pain, buckling, and locking in his right knee during the period prior to June 28, 2010. Range-of-motion testing has showed him to have flexion to no worse than 120 degrees, and extension to no worse than 0 degrees, with pain on motion but no additional limitations on repetition. The VA examination reports reflect the Veteran's reported history of pain, instability, buckling, and locking. The Board notes in particular that at the March 2008 VA examination, the Veteran was found to have flexion measured to 120 degrees, with extension limited to 0 degrees with pain on motion and no additional limitation of motion on repetitive-motion testing. No instability was found on testing.

Upon review of the evidence, the Board finds that the evidence does not support a rating higher than 10 percent for the Veteran's DJD of the right knee prior to June 28, 2010. Specifically, the Board finds that the evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's right knee disability was so disabling as to approximate the level of impairment required for the assignment of a rating higher than 10 percent for flexion or extension of the knee. As for instability, the Board acknowledges that the Veteran has reported feelings of buckling and locking but notes that, as discussed above, he was in receipt of a separate 10 percent disability rating for instability and subluxation of the right knee for the period prior to June 28, 2010.  Further, even considering pain on motion, the Veteran's range of motion has been found to be no worse than extension to 0 degrees and flexion to 120 degrees. See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261; DeLuca, 8 Vet. App. at 204-07.

As noted above, on examination the Veteran had flexion of no worse than 120 degrees and extension to no worse than 0 degrees, with pain on motion but no additional limitations on repetitive-motion testing at the March 2008 VA examination. Diagnostic Code 5260 provides that a 10 percent rating for limitation of flexion requires limitation to 45 degrees, and Diagnostic Code 5261 provides a 10 percent rating for extension limited to 10 degrees. Here, the Veteran's extension has been shown to be limited to no worse than 0 degrees, even when pain on motion is considered; thus, a higher rating under Diagnostic Code 5261 is not applicable. As the Veteran has not been shown at any time to display limitation of flexion to 45 degrees, a separate or higher rating is similarly not applicable under Diagnostic Code 5260. The Board further notes that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Codes 5003 and 5010 is 10 percent.

In this case, as noted above, examination reports reflect that, even when pain on motion is considered, the Veteran's range of motion has been limited to no worse than 0 degrees of extension and 120 degrees of flexion, neither of which warrants a rating higher than the 10 percent assigned for DJD of the right knee prior to June 28, 2010. Here, there is no persuasive evidence to support a finding that any symptoms of limited movement, pain, weakness, or instability have been so disabling-to include on repeated use or during flare-ups-to support assignment of a rating higher than 10 percent under any potentially applicable Diagnostic Code for the Veteran's DJD of the right knee for the period prior to June 28, 2010.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher rating for his DJD of the right knee. Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the assigned rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of this orthopedic disability as evaluated in the context of diagnostic criteria. See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Entitlement to a Rating in Excess of 10 Percent for DJD of the Right Knee from June 28, 2010.  

Finally, the Board notes that the Veteran was advised in a June 2012 rating decision that the May 2011 rating decision incorrectly continued the 10 percent disability rating in effect for right knee DJD as a separate condition after a total right knee replacement, which took place on June 28, 2010.  As there was a total knee replacement, right knee DJD no longer exists as of the date of that procedure-June 28, 2010.  In effect, this claim must be denied as a matter of law because there is no pending, unadjudicated claim regarding this issue as of June 28, 2010, the date of the Veteran's total right knee replacement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Extraschedular Consideration

As to the claims regarding increased ratings addressed above, the Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

The weight of the credible evidence establishes that the Veteran's right knee symptoms do not more closely approximate the criteria for higher ratings or additional separate ratings.  See 38 C.F.R. § 4.7 (2016).  Moreover, there have been no periods of time, since the effective date of service connection, during which the above disabilities have been more than 30 or 10 percent disabling, respectively, and thus higher "staged ratings" are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).


ORDER

Entitlement to service connection for residuals of a total left knee replacement is granted.  

Entitlement to service connection for degenerative arthritis of the low back is granted.  

Entitlement to a rating in excess of 10 percent for a right knee disorder classified as status post right knee surgery (manifested by instability and subluxation), for the period prior to June 28, 2010, is denied.  

Entitlement to a rating in excess of 10 percent for DJD of the right knee prior to June 28, 2010, is denied.

Entitlement to a rating in excess of 10 percent for DJD of the right knee from June 28, 2010, is denied.  


REMAND

With regard to the issue of entitlement to an increased rating for the Veteran's residuals of a right knee replacement from August 1, 2011, although VA examinations were conducted in 2016, recent case law renders those examinations inadequate. Correia v. McDonald, 28 Vet. App. 158 (2016). In particular, the Board notes that findings from the previous examinations now are insufficient to assess the Veteran's right knee range of motion in both active and passive motion, and (where relevant) weight-bearing and nonweight-bearing settings. Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of his residuals of a right knee replacement.

The Board notes further that service connection for a left knee disorder and a low back disorder is herein granted.  In addition, the Veteran's claim for a rating in excess of 30 percent for residuals of a right knee replacement for the period from August 1, 2011, is herein remanded.  Assignment of disability evaluations for these disabilities will impact whether the Veteran satisfies the schedular (percentage) requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16 (a) (2016).  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination concerning the severity of his service-connected residuals of right knee replacement from August 1, 2011. The electronic claims file must be made available to the examiner for review. The report of examination should include a complete rationale for all opinions expressed. 
The examiner must set forth all current complaints and findings pertaining to the service-connected residuals of right knee replacement. The examiner must address the range of right knee motion in degrees of flexion and extension, and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy. The examiner must identify the point in range of motion where pain sets. Any additional functional loss must be expressed in terms of additional limitation of motion. The examiner must also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

The examiner must also test the range of motion of the right knee in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. The examiner should also provide the range of motion of the left knee, for comparison. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After assigning an initial disability rating for the service-connected left knee and low back disabilities and undertaking any further preliminary action needed as to the appeal for a TDIU, readjudicate the TDIU claim in light of all pertinent evidence of record and legal authority.  This should include a determination of whether the matter should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) (2016) during any time period(s) during which the schedular criteria for a TDIU are not met.  

3.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


